Case: 20-30550     Document: 00515844130         Page: 1     Date Filed: 04/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 30, 2021
                                  No. 20-30550
                                                                         Lyle W. Cayce
                                                                              Clerk

   Immaculata N Anyanwu,

                                                           Plaintiff—Appellant,

                                       versus

   State of Louisiana, Through its Department of Health
   and Hospitals Office of Behavioral Health,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-778


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          The court has reviewed the briefs, district court opinion, and
   pertinent portions of the record. Having done so, we find no reversible error
   of fact or law. The judgment is AFFIRMED. See 5th Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.